AMENDMENT TO CREDIT AGREEMENT FOR COMMITMENT INCREASE

THIS AMENDMENT TO CREDIT AGREEMENT FOR COMMITMENT INCREASE (this “Agreement”),
dated as of November 1, 2011 is among CME GROUP INC., a Delaware corporation
(the “Borrower”), JPMORGAN CHASE BANK, N.A. (the “JPMorgan”), and BANK OF
AMERICA, N.A., in its capacity as Administrative Agent (the “Administrative
Agent”) under that certain Credit Agreement (as amended, revised, modified,
supplement or amended and restated from time to time, the “Credit Agreement”;
the terms defined therein being used herein as therein defined), dated as of
January 11, 2011, by and among the Borrower, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent and a Swing Line
Lender.

This Agreement is made and delivered pursuant to Section 2.20(c) of the Credit
Agreement.

The Borrower hereby confirms its agreement to increase the MC Commitments in an
amount equal to $40,000,000 (the “Increase Amount”) in accordance with the terms
of said Section 2.20 effective as of November 1, 2011 (the “Increase Effective
Date”).

JPMorgan, an existing Lender under the Credit Agreement as of the date hereof,
hereby confirms and agrees that (i) as of the Increase Effective Date, its MC
Commitment shall be increased by the Increase Amount and it shall have all of
the rights and be obligated to perform all of the obligations of a Lender under
the Credit Agreement with respect to the MC Commitment in an amount equal to
$50,000,000 (as such amount may from time to time be adjusted in accordance with
the terms of the Credit Agreement) and (ii) it has received such documents and
information as it has deemed appropriate to make its own credit and legal
analysis and decision to enter into this Agreement and increase its MC
Commitment hereby.

This Agreement shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns. This Agreement may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or electronic transmission shall be effective as delivery
of a manually executed counterpart of this Agreement.

[Remainder of page intentionally left blank.]

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

JPMORGAN CHASE BANK, N.A.

By: /s/ Brian H. Mittelstaedt
Name: Brian H. Mittelstaedt
Title: Vice President


ACKNOWLEDGED:

CME GROUP INC.

By: /s/ James A. Pribel
Name: James A. Pribel
Title: Treasurer
BANK OF AMERICA, N.A.,
as Administrative Agent


By: /s/ Maryanne Fitzmaurice
Name: Maryanne Fitzmaurice
Title: Director

